Title: To Benjamin Franklin from Jonathan Williams, Jr., 22 July 1784
From: Williams, Jonathan Jr.
To: Franklin, Benjamin




Dear & hond Sir.—
Paris 22 July 1784.

Please to send to Mr Barclay by the return of Colll Franks’s Servant, the two Bundles of Papers relating to the Ship Marquis de la Fayette, which lay on your Table near the Window in the Library, as we have occasion for them to explain some parts of that Business.
I am most respectfully & affectionately Yours.

J Williams J



they are the Papers you intended as materials for a Memoire

 
Addressed: His Excellency Doctor Franklin.
Notation: Williams 22 Juillet 1784
